DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 05/03/2022, on an application filed on 02/18/2020. Claims 1-9 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s Remarks received on 05/03/2022 providing an explanation that one of ordinary skill in the art would completely understand that what is claimed in independent claim 1 are shown in the drawings is persuasive. The Applicant explained that there is no need to require a literal explanation of how components are insulated from one another to understand the scope of the claimed phrase "insulated from”. The objection to the drawings on the limitations of claim 1 cited in the last Office Action (mailed on 02/03/2022) are withdrawn.

Specifications
Applicant’s Remarks received on 05/03/2022 providing an explanation that one of ordinary skill in the art would completely understand ¶[0018-0019_0033-0034 & 0036-0037] of the PgPub without the requirement of a literal explanation of how components are insulated from one another is persuasive. The objections to the specification cited in the last Office Action (mailed on 02/03/2022) are withdrawn.

Response to Amendment and Remarks
The Examiner agrees with Applicant's Remarks (filed on 05/03/2022) that there is no enabling issue based on the high level of skill in this art. Therefore, one of ordinary skill in the art would understand how to insulate conductive patterns from electrodes, as claimed in claim 1. The 112(a) rejection of claim 1 cited in the office action (mailed 02/03/2022) is withdrawn.
	The Examiner agrees with Applicant's Remarks (filed on 05/03/2022) that since one of ordinary skill in the art would understand how to insulate conductive patterns from electrodes, as claimed in claim 1, there is no confusion due to the omission of structural connections. The 112(b) rejection of claim 1 cited in the office action (mailed 02/03/2022) is withdrawn.
	Independent claim 2, in the Applicant's Claim Amendments (filed on 05/03/2022), has been fully considered and is persuasive due to the limitation of objected claim 2 and all of the necessary limitations of base claim 1. Claim 2 defines the limitation structure of “a reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to a control electrode of the switching element”.
	Independent claim 5, in the Applicant's Claim Amendments (filed on 05/03/2022), has been fully considered and is persuasive due to the limitation of objected claim 5 and all of the necessary limitations of base claim 1. Claim 5 defines the limitation structure of “a reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to the control electrode of the switching element”.
However, Applicant's Amendments (filed on 05/03/2022) with respect to the 102 rejection of independent claim 1 is moot in view of the new ground(s) of rejection due to the amended limitations “wherein the switching element has a first conductive pattern insulated from a main electrode and a control electrode of the switching element on an upper surface of the switching element, both the first conductive pattern and the main electrode of the switching element being positioned on the upper surface of the switching element”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noriyoshi et al. (JP2003142689A and Noriyoshi hereinafter, cited by the 04/05/2022 Japanese Notice of Reason for Refusal for application 2019-095061).
Regarding claim 1, Noriyoshi discloses a semiconductor device (item 90 of Figs. 7-8 and ¶[0098] from Espacenet Translation shows and indicates semiconductor device 90 {semiconductor module}), comprising: a switching element (item T11 of Figs. 7-8 & item T1 of Fig. 13 and ¶[0002_0008 & 0098] from Espacenet Translation shows and indicates switching element T11 {IGBT power transistor; where ¶[0002 & 0008] indicates IGBT T11 of Fig. 13 performing switching operations}); and a free wheel diode parallelly connected to the switching element (item D11 of Figs. 7-8 and ¶[0098] from Espacenet Translation shows and indicates free wheel diode D11 is parallelly connected to switching element T11 as shown in Fig. 7 {T11 is connected anti-parallel to D11, that is T11 is connected in parallel to D11 but opposite current functionality}), wherein the switching element has a first conductive pattern insulated from a main electrode and a control electrode of the switching element on an upper surface of the switching element (items X1, G1, CE1, C1 of Figs. 7-8 & item P50 of Fig. 8 and ¶[0106_0113-0114 & 0117] from Espacenet Translation shows and indicates where switching element T11 has first conductive pattern X1 {temperature detecting diode X1 arranged on the upper main surface of T11; where X1 is isolated from the T11 gate that is terminating from gate terminal G1, T11 emitter that is terminating from control emitter terminal CE1, and collector T11 that is terminating from collector terminal C1 that is electrically connected to the conductor pattern P50 by wire} that is insulated from main electrode T11-emitter terminating from control emitter terminal CE1 and control electrode T11-gate terminating  from gate terminal G1 of switching element T11 on the upper surface of switching element T11), both the first conductive pattern and the main electrode of the switching element being positioned on the upper surface of the switching element (Figs. 7-8 and ¶[0106_0113-0114 & 0117] from Espacenet Translation shows and indicates where both first conductive pattern X1 and main electrode T11-emitter of switching element T11 being positioned on the upper surface of switching element T11), and the free wheel diode has a second conductive pattern insulated from a main electrode of the free wheel diode on a surface of the free wheel diode (items X2, OT of Figs. 7-8 and ¶[0106_0113-0114 & 0117] from Espacenet Translation shows and indicates where free wheel diode D11 has second conductive pattern X2 {temperature detecting diode X2 arranged on the upper main surface of D11; where X2 is isolated from the D11 anode that is terminating from the output terminal OT by wire} insulated from main electrode D11-anode {indicated in ¶[0113]} of free wheel diode D11 on the surface of free wheel diode D11).

Regarding claim 8, Noriyoshi discloses a semiconductor device, wherein the switching element is an IGBT or a MOSFET (Figs. 7-8 and ¶[0098] from Espacenet Translation indicates where switching element T11 is an IGBT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noriyoshi, as detailed in the rejection of claim 1 above, in view of Akihiro et al. (JP2002314038A and Akihiro hereinafter).
Regarding claim 6, Noriyoshi discloses the claimed invention except wherein semiconductor device comprising a transfer molding type package.
Akihiro discloses wherein semiconductor device comprising a transfer molding type package (abstract & claim 1 & ¶[0008-0011 & 0013] from the Espacenet Translation indicates where semiconductor device {power semiconductor module} comprising a transfer molding type package).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein semiconductor device comprising a transfer molding type package into the structure of Noriyoshi. One would have been motivated in the semiconductor device of Noriyoshi and have the semiconductor device comprised of a transfer molding type package in order to provide a semiconductor device insulated in a transfer mold package that is highly reliable and particularly suitable for water cooling applications, as indicated by Akihiro in the abstract & ¶[0008], in the semiconductor device of Noriyoshi.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Noriyoshi, as detailed in the rejection of claim 1 above, in view of Tetsuya et al. (JP2010205758A and Tetsuya hereinafter).
Regarding claim 7, Noriyoshi discloses the claimed invention except wherein the switching element is formed using a wide-gap semiconductor.
Tetsuya discloses wherein the switching element is formed using a wide-gap semiconductor (¶[0059 & 0166-0167] from the Espacenet Translation indicates where the switching element is formed using a wide-gap semiconductor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the switching element is formed using a wide-gap semiconductor into the structure of Noriyoshi. One would have been motivated in the semiconductor device of Noriyoshi and have the switching element be formed using a wide-gap semiconductor in order to reduce conduction loss by designing a semiconductor device with a wide-gap semiconductor switching element while effectively alleviating the vibration phenomenon, as indicated by Tetsuya in the ¶[0059 & 0166-0167], in the semiconductor device of Noriyoshi.

Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a semiconductor device, comprising: …and a reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to a control electrode of the switching element…, as recited in combination in independent claim 2. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 2, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claims 3-4 is allowed.
Regarding independent claim 5, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a semiconductor device, comprising: … and a reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to the control electrode of the switching element…, as recited in combination in independent claim 5. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 5, it is believed to render the claim individually patentable.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the primary reason for allowance is due to a semiconductor device, wherein the first conductive pattern is connected by a wire to the second conductive pattern to form a continuous electrical path across both the switching element and the free wheel diode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847